Order entered January 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00875-CV

                  ELEVACITY, LLC, AND ROBERT OBLON, Appellants

                                              V.

                           PRUVIT VENTURES, INC., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00472-2018

                                          ORDER
        Before the Court is appellee’s January 16, 2019 unopposed motion for extension of time

to file brief. We GRANT the motion and ORDER the brief be filed no later than February 5,

2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE